Citation Nr: 0730260	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-04 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968, and he served in Army National Guard from 1973 
to December 1981 with periods of active duty for training. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2003 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In March 2004, veteran testified at a hearing before a 
Decision Review Officer. The transcript of the hearing is in 
the record.


FINDING OF FACT

The current back disability, degenerative joint disease of 
the lumbar, was first documented after active service and is 
unrelated to an injury of active service origin. 


CONCLUSION OF LAW

Residuals of a back injury were not incurred in or aggravated 
by active
 service.  38 U.S.C.A. §§ 101(22), 1110, 1131, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2003 and in March 2006.  The veteran 
was informed of the type of evidence needed to substantiate 
the claim of service connection, namely, evidence of an 
injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  

The veteran was informed that VA would obtain service medical 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was also asked to submit evidence, which would 
include that in his possession, in support of his claim.  The 
notice included the degree of disability assignable and the 
general provision for the effective date of the claim, that 
is, the date of receipt of the claim. 

As for the content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection). 

To the extent that notice of the degree of disability 
assignable was provided after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  As the claim for 
service connection for residuals of a back injury is denied, 
no disability rating can be awarded as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to the timing error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded a December 
2004 VA examination with a medical opinion.  As the veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record, and as there are no additional 
records to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In statements and in testimony, the veteran states that he is 
entitled to service connection for residuals of a back injury 
that occurred in August 1976 while on active duty for 
training with the Army National Guard.  

The veteran asserts that he was driving a truck over rough 
terrain when he injured his back and had the air knocked out 
of him, that he was unable to straighten up at the time, and 
that he sought treatment at Fort Bliss, where he was provided 
medication and muscle relaxants.  The veteran stated that as 
a result of this injury he was out of work for 2 to 3 months.  

The service medical records for the period of active duty 
from October 1965 to October 1968 contain no complaint, 
finding, history, or treatment of a back injury or of a back 
abnormality.  

Records of the Army National Guard disclose that in August 
1976 the veteran complained of lower back pain after bumping 
his back while driving over rough terrain.  The assessment 
was muscular spasm and he was assigned to quarters for 24 
hours.   In September 1977, on periodic examination, the 
veteran gave a history of recurrent back pain.  It was noted 
that the injury had occurred a year earlier during National 
Guard maneuvers and the evaluation of the spine was normal.  
On an examination in October 1979, the veteran did not report 
a history of recurrent back pain and the spine was evaluated 
as normal. 

Employee records show that the veteran received several 
chiropractic treatments from October 1989 to December 1990.  

Private medical records show that from July 1991 to November 
1991 the veteran was seen for complaints of soreness and 
stiffness in mid and lower back.

VA records disclose that in June 2003 x-rays of the lumbar 
spine revealed degenerative disc disease. 

In a statement in August 2003, E.W.R., DC, stated that the 
veteran suffered from chronic low back pain with episodic 
myospasia and myalgia, which appeared to be a recurrent 
manifestation of an injury to the lumbar spine that was 
documented in 1976.

On VA examination in December 2004, the veteran stated that 
he first noticed back problems about 15 years earlier, while 
working as a firefighter.  He attributed most of the pain to 
his duties as a firefighter.  Following a physical 
examination of the veteran, the diagnosis was episodic back 
strain secondary to degenerative disc disease of the lumbar 
spine with evidence of episodic radiculopathy to the left 
lower extremity.  

After a review of the veteran's file, the VA records, and the 
results of the examination, the examiner expressed the 
opinion that it was less likely than not that the veteran's 
present low back condition was secondary to his complaint of 
primary injury to the lower back while on active duty in the 
Reserves.  The examiner based his opinion on the fact that 
the veteran reported noticing back pain 10 to 12 years after 
the in-service injury associated with his duties as a 
firefighter.  The examiner explained that the current back 
pain began 10 to 12 years after the injury in service and 
that the current degenerative disc disease of the lumbar 
spine was less likely than secondary to the veteran's 
military service and was most likely secondary to 22 years as 
a firefighter and six to eight years as a mechanic. 

Principles of Service Connection

Service connection may be granted for a disability which is 
the result of disease or injury incurred in or aggravated by 
active service, which includes active duty for training.  38 
U.S.C.A. §§ 101(22), 1110, 1131; 38 C.F.R. 3.303(a). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." 

Continuity of symptomatology after discharge is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b).

Analysis

On the basis of the service medical records for the period of 
active duty in the 1960s, neither residuals of back injury 
nor degenerative disc disease of the lumbar spine was 
affirmatively shown to have been present.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).

National Guard records show that during a period of active 
duty for training in August 1976 the assessment was muscular 
spasm after the veteran complained of lower back pain after 
driving over rough terrain.  As the isolated event lacks the 
combination of manifestations sufficient to identify a 
chronic disability of the lumbar spine and sufficient 
observation to establish chronicity at the time, and as 
chronicity in service is not otherwise adequately supported 
by the service medical records, then a showing of continuity 
of symptomatology after service is required to support the 
claim.

After 1976, in September 1977, on periodic examination, the 
veteran gave a history of recurrent back pain, but not on 
examination in October 1979.  In 1989 and 1990, he received 
chiropractic care and in 1991 he was seen for complaints of 
soreness and stiffness in mid and lower back.  Degenerative 
disc disease was first documented in 2003.  The absence of 
continuity of complaints from 1976 to 2003 is persuasive 
evidence against continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (It was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints.).  

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the medical evidence consists of one private doctor's 
opinion, which favors the claim, and one VA physician's 
opinion, which weigh against the claim.

With regard to medical opinions, the credibility and weight 
to be attached to a medical opinion are within the Board's 
province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Greater weight may be placed on one 
opinion over another depending on factors such as reasoning 
employed and whether or not, and the extent to which, the 
prior clinical records and other evidence were reviewed.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  

The doctor, who expressed the favorable opinion, that is, the 
veteran suffered from chronic low back pain, which appeared 
to be a recurrent manifestation of an injury to the lumbar 
spine that was documented in 1976, did not have access to the 
veteran's file.  

The VA examiner reported that he had reviewed the veteran's 
file and after the review of the record, the VA examiner 
expressed the opinion that it was less likely than not that 
the veteran's present low back condition was secondary to his 
complaint of primary injury to the lower back while on active 
duty in Reserves.  The examiner based his opinion on the fact 
that the veteran reported noticing back pain 10 to 12 years 
after the in-service injury associated with his duties as a 
firefighter.  The examiner explained that the current back 
pain began 10 to 12 years after the injury in service and 
that the current degenerative disc disease of the lumbar 
spine was less likely than secondary to the veteran's 
military service and was most likely secondary to 22 years as 
a firefighter and six to eight years as a mechanic.   

As the value of a medical opinion is dependent, in part, upon 
the extent to which it reflects clinical data or other 
rationale to support the opinion, Bloom v. West, 12 Vet. App. 
185, 187 (1999), and as the medical opinion against the claim 
was based on a review of the entire record and contained a 
rationale for the opinion, which was consistent with the 
facts in the record,  the Board finds that the opinion of the 
VA examiner, which opposes rather than supports the claim, 
more probative of the question of whether the current back 
disability, degenerative disc disease, first diagnosed in 
2003 after service, is related to the muscle spasms the 
veteran experienced on active duty for training in 1976, and 
the opinion outweighs the favorable opinion.  

As for the veteran's statement and testimony, relating his 
current back disability to the injury during active duty for 
training, where as here, the question is one of medical 
causation, competent medical evidence is required to 
substantiate the claims because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore the 
veteran's statements and testimony are not competent evidence 
on the question of medical causation, that is, the 
relationship between the current back disability and the 
injury during active duty for training in 1976. 

As the Board may consider only independent medical evidence 
to support its finding as to a question involving medical 
causation, and as the preponderance of the evidence is 
against the claim of service connection for the reasons 
articulated, the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for residuals of a back injury is denied.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


